Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 35-40 allowed.
The prior art of record does not disclose #d printing a shell and frame defining a void with different hardness values for a hearing device.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose that the frame comprises a flex circuit that comprises traces and leads for one or more of the hearing assistance components disposed on the frame.
The examiner does not see any motivations in combining the prior art of record to achieve the claimed limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-23, 25-32, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stonikas (7130437).
Regarding claims 21, 25, 32, Stonikas discloses a hearing assistance device and a method of forming one, comprising: a housing comprising a shell (Fig 5A-2, skin 12) and a frame (Fig 5A-2, Compressible Matrix 18) disposed at least partially within the shell and attached to the inner side of the shell on multiple locations (Fig 5A-2), wherein an inner surface of the shell and at least a portion of the frame define a void (As seen in the figure below),

    PNG
    media_image1.png
    510
    453
    media_image1.png
    Greyscale











 and a hearing assistance components disposed at least partially within the void (As seen in the figure above the void shown by the arrows is disclosing the hearing device components).
Stonikas further discloses an indentation value ranges for the frame and shell (Column 4, lines 5-10, discloses that the hardness of skin could be 4-40 and the matrix less than 20 Shore A.)
However, Stonikas does not specifically disclose that an indentation hardness value of the frame is greater than an indentation hardness value of the shell or the or the shell hardness is between 20-70 specifically.
Since the range of hardness disclosed for the skin covers values above 20 and the matrix below 20, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize materials having hardness above 20 for the skin and below 20 Shore A for the matrix as a matter of design preference and comfort for the user based on specific ear canal shapes of specific user’s to achieve the maximum comfort level for the user).
Regarding claim 22, Stonikas discloses the limitations of claim 21. Stonikas further discloses that a first component of the hearing assistance components is disposed on the frame (Fig 5, Faceplate 20. Also, Column 7, lines 27-33 discloses that faceplate attached to the skin carries a battery module).
Regarding claim 23, Stonikas discloses the limitations of claim 22. Stonikas further discloses that a second component of the hearing assistance components is disposed on the inner surface of the shell (Fig 5, Faceplate 20. Also, Column 7, lines 27-33 discloses that faceplate attached to the skin carries a microphones 16a-b which are on the inner side of the shell).
Regarding claim 26, Stonikas discloses the limitations of claim 21. Stonikas further discloses that a first region of the inner surface of the shell is spaced apart from the frame and a second region of the inner surface of the shell is in contact with the frame (Fig 5A-2 the spaced apart area and the contact area are shown by the arrows below).

    PNG
    media_image2.png
    410
    439
    media_image2.png
    Greyscale









Regarding claim 27, Stonikas discloses the limitations of claim 26. Stonikas further discloses that the first region of the inner surface of the shell is adapted to collapse into the void when the hearing assistance device is inserted into an ear canal of a wearer (Fig 5A-3, as shown below by the arrow).

    PNG
    media_image3.png
    428
    787
    media_image3.png
    Greyscale

Regarding claims 28-30, Stonikas discloses the limitations of claim 26. Stonikas further discloses that the shell extends between a first end of the shell and a second end of the shell, wherein an outlet port is disposed at the first end of the shell (Fig 13A, port 50A) and a faceplate connected to the frame, wherein the faceplate is disposed at the second end of the shell (Fig 15E, Faceplate 20) and the shell has a length along a longitudinal axis that extends between the first and second ends, wherein the frame has a length along the longitudinal axis that is less than the length of the shell (Fig 5A-2, as seen in the figure the length of matrix 18 is less than the skin 12).
Regarding claim 31, Stonikas discloses the limitations of claim 21. Stonikas further discloses that the shell comprises silicone (Column 3, lines 1).
Regarding claim 34, Stonikas discloses the limitations of claim 21. Stonikas further discloses that the shell comprises an average thickness of at least about 0.1 mm and no greater than about 10 mm (Column 4, lines 5-6, thickness of less than 50/1000 of an inch equals 1.27 mm).
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stonikas (7130437) and further in view of Laas (20110281965).
Regarding claim 33, Stonikas discloses the limitations of claim 32. However, Stonikas does not specifically disclose that the hardness of the frame is at least 50D. 	
Laas discloses a foam of hardness of 60D to be used for potting in electronic devices (Paragraph 0105 and 0107, and shore hardness as disclosed in Table 2).
Since both Stonikas and Laas disclose a foam material to be use as filling inside of an electronic device, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the foam of Laas in the teachings by Stonikas. The motivation for this would have been providing a harder apparatus based on user needs and desires for the users requiring specific amount of device flexibility based on personal preferences.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652